DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-35 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 8/11/2021 has been considered by the examiner and made of record in the application file.
 
Priority
4.     This application is a continuation application of U.S. Patent Application No. 16/711,946, filed on December 12, 2019, now U.S. Patent No. 11,139,003, issued on October 5, 2021.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 11,139,003, of its application number 16/711,946, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent 11,139,003 (hereinafter “Patent’003”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’842 as follows:
            Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘003 such as “a memory cell device, comprising: at least one memory cell; a first switch connected between the at least one memory cell and a reference potential node, the first switch configured to be selectively put into each one of at least three operating states comprising an on state, an off state and a static conductive state, wherein an electrical conductivity of the first switch in the static conductive state is lower than in the on state and higher than in the off state; and a second switch connected between the at least one memory cell and the reference potential node, the second switch configured to be selectively put into each one of the at least three operating states independent from the first switch, wherein an electrical conductivity of the second switch in the static conductive state is lower than in the on state and higher than in the off state, and wherein the first switch and the second switch are coupled in parallel”.
           Claim 24 of the instant application is anticipated and having the same scope of invention by claim 19 of Patent‘003 such as “a method for operating a memory cell device comprising at least one memory cell; a first switch connected between the at least one memory cell and a reference potential node; a second switch connected between the at least one memory cell and the reference potential node; and switch driver logic having a first subcircuit and a second subcircuit, wherein the first switch and the second switch are each configured to be selectively and independently put into each one of at least three operating states comprising an on state, an off state and a static conductive state, wherein an electrical conductivity of the first switch and the second switch in the static conductive state is lower than in the on state and higher than in the off state, and wherein the first switch and the second switch are coupled in parallel, the method comprising: putting the first switch selectively into one of the at least three operating states”.
         Claim 34 of the instant application is anticipated and having the same scope of invention by claim 27 of Patent‘003 such as “a memory cell device comprising: a means for storing data; a first means for switching coupled between the means for storing data and a means for providing a reference potential, the first means for switching configured to be selectively put into each one of at least three operating states comprising an on state, an off state and a static conductive state, wherein an electrical conductivity of the first means for switching in the static conductive state is lower than in the on state and higher than in the off state; and a second means for switching coupled between the means for storing data and the means for providing a reference potential, the second means for switching configured to be selectively put into each one of the at least three operating states independent from the first switch, wherein an electrical conductivity of the second means for switching in the static conductive state is lower than in the on state and higher than in the off state, wherein the first means for switching and the second means for switching is coupled in parallel”.
          Claims 2-23, 25-33 and 35 of the instant application are anticipated and having the same scope of invention by claims 1-29 of Patent‘003. 

Allowable Subject Matter
8.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 1-20 of the invention above.      
9.    The following is a statement of reason for indication of allowable subject matter:
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a second switch connected between the at least one memory cell and the reference potential node, the second switch configured to be selectively put into each one of the at least three operating states independent from the first switch, wherein an electrical conductivity of the second switch in the static conductive state is lower than in the on state and higher than in the off state, and wherein the first switch and the second switch are coupled in parallel“, and a combination of other limitations thereof as recited in the claim. Claims 2-23 depend on claim 1.
        Regarding independent claim 24, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first switch and the second switch are each configured to be selectively and independently put into each one of at least three operating states comprising an on state, an off state and a static conductive state, wherein an electrical conductivity of the first switch and the second switch in the static conductive state is lower than in the on state and higher than in the off state, and wherein the first switch and the second switch are coupled in parallel”, and a combination of other limitations thereof as recited in the claim. Claims 25-33 depend on claim 24.
           Regarding independent claim 34, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a second means for switching coupled between the means for storing data and the means for providing a reference potential, the second means for switching configured to be selectively put into each one of the at least three operating states independent from the first switch, wherein an electrical conductivity of the second means for switching in the static conductive state is lower than in the on state and higher than in the off state, wherein the first means for switching and the second means for switching is coupled in parallel”, and a combination of other limitations thereof as recited in the claim. Claim 35 depends on claim 34.     
            
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827